Case 3:16-bk-33762-SHB   Doc Filed 05/06/19 Entered 05/06/19 16:35:02   Desc
                         Main Document   Page 1 of 6
Case 3:16-bk-33762-SHB   Doc Filed 05/06/19 Entered 05/06/19 16:35:02   Desc
                         Main Document   Page 2 of 6
                                                                                                                                 PAGE 1 OF 2
             Case 3:16-bk-33762-SHB                  Doc Filed 05/06/19 Entered 05/06/19 16:35:02 Desc
                                                     Main Document   Page 3 of 6    Annual Escrow Account
                                                                                     Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                  ACCOUNT NUMBER:                   1757
  1-800-327-7861
  https://myloanweb.com/BSI                                              004     1461441757_ESCROWDISCSTMT_190426

                                                                                        DATE: 04/26/19

                                                   122
              ESTATE OF HAZEL RUTH HAUN                                                 PROPERTY ADDRESS
              805 VALE ST                                                               805 VALE ST
              LOUDON, TN 37774                                                          LOUDON, TN 37774



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 06/01/2019
THROUGH 05/31/2020.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 06/01/2019 TO 05/31/2020 ---------
HOMEOWNERS F/P                                                    $242.02
COUNTY TAX                                                        $476.00
CITY                                                              $310.35
TOTAL PAYMENTS FROM ESCROW                                     $1,028.37
MONTHLY PAYMENT TO ESCROW                                          $85.69
          ------ ANTICIPATED ESCROW ACTIVITY 06/01/2019 TO 05/31/2020 ---------
                    ANTICIPATED PAYMENTS                                                              ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                  ANTICIPATED                   REQUIRED

                                                          STARTING BALANCE -->                 $4,395.30                          $428.54
JUN                $85.69                                                                      $4,480.99                          $514.23
JUL                $85.69                                                                      $4,566.68                          $599.92
AUG                $85.69                                                                      $4,652.37                          $685.61
SEP                $85.69                    $242.02 HOMEOWNERS F/P                            $4,496.04                          $529.28
OCT                $85.69                                                                      $4,581.73                          $614.97
NOV                $85.69                                                                      $4,667.42                          $700.66
DEC                $85.69                                                                      $4,753.11                          $786.35
JAN                $85.69                                                                      $4,838.80                          $872.04
FEB                $85.69                    $476.00 COUNTY TAX                                $4,448.49                          $481.73
                                             $310.35 CITY                                 L1-> $4,138.14               L2->       $171.38
MAR                $85.69                                                                      $4,223.83                          $257.07
APR                $85.69                                                                      $4,309.52                          $342.76
MAY                $85.69                                                                      $4,395.21                          $428.45
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $3,966.76.
                                              CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                              $227.92
ESCROW PAYMENT                                                                                $85.69
NEW PAYMENT EFFECTIVE 06/01/2019                                                             $313.61
YOUR ESCROW CUSHION FOR THIS CYCLE IS $171.38.




                                        ********** Continued on reverse side ************




             Our records indicate that you have filed for Bankruptcy protection. As a result of your
             Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
             from calculation of your analysis, and they are now reflected as amounts due within your
             pre-petition arrearage. This Escrow Analysis Statement was prepared under the
             assumption that all escrow payments have been made in the amount required each
             month. The surplus funds indicated above are not an accurate reflection of your escrow
             account because no surplus funds will exist until all amounts are received towards your
             pre-petition arrearage.




Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 13111 E. Briarwood Ave.,
Suite 340, Centennial, CO 80112 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2
                      Case 3:16-bk-33762-SHB Doc Filed 05/06/19 Entered 05/06/19 16:35:02                                                                                                         Desc
                                                Main
                                        **********   Document
                                                   Continued from Page
                                                                  front 4 of 6
                                                                        **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 06/01/2018 AND ENDING 05/31/2019. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 06/01/2018 IS:
   PRIN & INTEREST                                                                                                                           $227.92
   ESCROW PAYMENT                                                                                                                            $197.89
   BORROWER PAYMENT                                                                                                                          $425.81
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                                  $0.00                      $510.51-
   JUN                     $0.00                    $197.89        *                                                                                               T->              $0.00          A->         $312.62-
   JUL                     $0.00                    $395.78        *                                                                                                                $0.00                       $83.16
   AUG                     $0.00                    $395.78        *                                                                                                                $0.00                      $478.94
   SEP                     $0.00                    $197.89        *                                           $242.02 * HOMEOWNERS F/P                                             $0.00                      $434.81
   OCT                     $0.00                    $395.78        *                                                                                                                $0.00                      $830.59
   NOV                     $0.00                    $395.78        *                                                                                                                $0.00                    $1,226.37
   DEC                     $0.00                    $197.89        *                                           $476.00 * COUNTY TAX                                                 $0.00                      $637.91
   DEC                                                                                                         $310.35   CITY
   JAN                 $0.00                     $395.78 *                                                                                                                          $0.00                    $1,033.69
   FEB                 $0.00                     $395.78 *                                                                                                                          $0.00                    $1,429.47
   MAR                 $0.00
                  __________                     $197.89 *
                                              __________                     __________                   __________                                                                $0.00                    $1,627.36
                           $0.00                $3,166.24                             $0.00                $1,028.37


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $0.00. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $312.62-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
     Case 3:16-bk-33762-SHB         Doc Filed 05/06/19 Entered 05/06/19 16:35:02                 Desc
                                    Main Document   Page 5 of 6


1     Michelle R. Ghidotti, Esq. (SBN 23283)
      Kristin Zilberstein, Esq. (SBN 200041)
2     Jennifer R. Bergh, Esq. (SBN 24103791)
3     GHIDOTTI | BEGER LLP
      1920 Old Tustin Ave.
4     Santa Ana, CA 92705
      Ph: (949) 427-2010
5     Fax: (949) 427-2732
6     mghidotti@ghidottiberger.com

7     Authorized Agent for Creditor
      U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
8
9                              UNITED STATES BANKRUPTCY COURT

10                EASTERN DISTRICT OF TENNESSEE – KNOXVILLE DIVISION

11
      In Re:                                               )   CASE NO.: 3:16-bk-33762-SHB
12                                                         )
      GLYNDA ANN SHEALY,                                   )   CHAPTER 13
13
                                                           )
14             Debtor.                                     )   CERTIFICATE OF SERVICE
                                                           )
15                                                         )
                                                           )
16
                                                           )
17                                                         )
                                                           )
18                                                         )
19                                                         )

20
                                       CERTIFICATE OF SERVICE
21
               I am employed in the County of Orange, State of California. I am over the age of
22
      eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
23
24    Santa Ana, CA 92705.

25             I am readily familiar with the business’s practice for collection and processing of

26    correspondence for mailing with the United States Postal Service; such correspondence would

27    be deposited with the United States Postal Service the same day of deposit in the ordinary

28    course of business.




                                                       1
                                        CERTIFICATE OF SERVICE
     Case 3:16-bk-33762-SHB        Doc Filed 05/06/19 Entered 05/06/19 16:35:02                  Desc
                                   Main Document   Page 6 of 6


1     On May 6, 2019, I served the following documents described as:
2                   NOTICE OF MORTGAGE PAYMENT CHANGE
3     on the interested parties in this action by placing a true and correct copy thereof in a sealed
4     envelope addressed as follows:
5     (Via United States Mail)
6
      Debtor                                              Chapter 13 Trustee
7     Glynda Ann Shealy                                   Gwendolyn M Kerney
      805 Vale Street                                     Chapter 13 Trustee
8     Loudon, TN 37774                                    P. O. Box 228
9                                                         Knoxville, TN 37901
      Debtor’s Counsel
10    Richard M. Mayer                                    U.S. Trustee
      Law Offices of Mayer & Newton                       United States Trustee
11    1111 Northshore Drive                               800 Market Street, Suite 114
12    Suite S-570                                         Howard H. Baker Jr. U.S. Courthouse
      Knoxville, TN 37919                                 Knoxville, TN 3790
13
14
      _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
15    the United States Postal Service by placing them for collection and mailing on that date
      following ordinary business practices.
16
      ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
17
      Eastern District of California
18
      __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
19    America that the foregoing is true and correct.
20
             Executed on May 6, 2019, at Santa Ana, California
21
      /s / Steven P. Swartzell
22    Steven P. Swartzell
23
24
25
26
27
28




                                                      2
                                       CERTIFICATE OF SERVICE
